Citation Nr: 0524393	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-33 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from March 1969 to March 1977, 
which included a tour of duty in the Republic of Vietnam from 
December 1969 to November 1970.  The veteran also had active 
duty from January 1990 to January 1992.  The veteran was 
awarded or authorized the Bronze Star Medal with V device and 
the Purple Heart Medal for his service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia, which found that no new 
and material evidence had been submitted to reopen a claim of 
service connection for a back disorder.  The veteran's notice 
of disagreement revealed a change of residence, and the 
appeal was transferred to the Louisville, Kentucky, VA RO.  

The Board finds that new and material evidence has been 
submitted to reopen a claim of service connection for a back 
disorder.  This issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied service 
connection for back pain; the veteran did not appeal this 
decision to the Board. 

2.  Evidence submitted since the May 1995 RO rating decision, 
is not cumulative of evidence previously submitted to agency 
decision makers, relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a back disorder.  



CONCLUSION OF LAW

Evidence received since the May 1995 RO rating decision is 
new and material and the claim for service connection for a 
back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for a back disorder, claimed as a 
residual of a back injury during combat in Vietnam.  VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  

The RO's March 2003 VCAA notice improperly refers to the 
former criteria for determining whether new and material 
evidence has been submitted.  This error was compounded in a 
July 2004 statement of the case, which cites to the current 
criteria, but uses the old standard in analyzing the petition 
to reopen.  The following Board decision reopens the 
veteran's claim for service connection for a back disorder, 
and therefore, regardless of any VCAA defect in this case, no 
harm or prejudice to the appellant has resulted.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  The action of the 
Board is favorable.  

Reopening A Claim For Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease; if there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one (1) year from the date of separation from service. 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrance of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).  

Analysis

A May 1995 RO decision denied a claim for service connection 
for back pain, claimed as a residual of a back injury during 
combat in Vietnam in 1971.  The basis of this RO rating 
decision was that the veteran's complaints of back pain in 
service resolved with treatment and no permanent residual 
disability was shown at the time of separation.  Among the 
evidence considered were the veteran's service medical 
records, dated from March 1969 to March 1977 and the post-
service medical records, dated from March 1994 to April 1995.  
Notice of the decision was issued in May 1995.  He 
subsequently requested to be scheduled for a VA examination, 
but he failed to report to one scheduled in January 1996.  
The denial of the claim is final.  38 U.S.C.A. § 7105(c) 

The evidence of record at the time of the May 1995 RO 
decision included the above identified service medical 
records and post-service medical records.  The veteran's 
service medical records show a reported history of, "back 
trouble of any kind" on report of medical history dated in 
June 1970.  The associated report of physical examination, 
however, is negative for any abnormality of the spine.  The 
veteran next reported back pain on two separate occasions in 
September 1972, which was associated with sitting required by 
the veteran's military duties.  The veteran again reported a 
history of recurrent back pain on examination in November 
1974, but the associated report of medical examination is 
negative for any spinal abnormality.  In November 1976, the 
veteran reported pain in the small of his back, with notation 
that this is the first time his back has been this painful in 
the last four years.  X-ray studies were negative, and no 
diagnosis was given.  On medical examination at separation 
from his first period of service in February 1977, the 
veteran repeated his history of recurrent back pain, but no 
abnormality was found on physical examination.  

The post-service medical evidence of record at the time of 
the May 1995 final RO decision included VA treatment records 
of March 1994 and VA hospitalization records dated from 
February to April 1995.  These records reveal complaints of 
chronic back pain, but with no objective medical evidence of 
any current related disability or diagnosis other than back 
pain.  The March 1994 X-ray studies of the cervical, thoracic 
and lumbar spine were negative for any pathology, as noted on 
hospitalization in 1995.  VA examiner's only diagnosis was, 
"back pain."  

"Pain" is not a diagnosis or disability for which service 
connection may be granted without additional evidence of 
objective pathology.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, 239 F.3d 1356 (Fed. Cir. 
2001), vacated and remanded on other grounds, (U.S. Vet. App. 
Nov. 6, 2001) (A complaint of pain with or without a history 
of injury, in the absence of objective medical evidence of a 
diagnosed or identifiable underlying disease, is not a 
"disability" for which VA compensation benefits are 
payable).  The evidence received or submitted since the time 
of the May 1995 RO decision shows-for the first time-a 
diagnosis relating to the veteran's low back "pain."  A 
June 1996 VA spinal examination report includes the medical 
opinion that the veteran likely suffers from degenerative 
joint disease and osteoarthritis.  X-ray studies of June 1996 
were negative, but more recent studies are not of record.  
The diagnosis of chronic back pain also continues to be 
demonstrated.  

The Board finds that the June 1996 VA diagnosis and medical 
opinion evidence is new and material because this evidence 
shows, for the first time, a current diagnosis other than the 
subjective complaint of back pain.  This diagnostic 
information was not previously of record before the agency 
decision makers in May 1995.  Accordingly, this new evidence 
of a current back diagnosis, either by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim-a 
current diagnosis, and it raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that evidence received since 
the May 1995 RO rating decision is new and material, and the 
claim for service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
In reaching the above decision, the Board concludes that, 
although new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder, additional development is needed regarding the 
reopened claim, as detailed in the Remand portion of this 
decision below.  


ORDER

New and material evidence having been submitted, the claim of 
service connection for a back disorder is reopened, and the 
appeal is granted to this extent only.  


REMAND

The veteran has reopened a claim of service connection for a 
back disorder, claimed as a residual of a back injury during 
combat while stationed in the Republic of Vietnam in 1970.  
As all prior VCAA notices have been issued in the context of 
a petition to reopen a claim, based upon the submission of 
new and material evidence, the veteran should be afforded 
notice of VCAA.  This VCAA notice should include law and 
regulations pertinent to a claim of service connection for a 
back disorder, without reference to the new and material 
evidence standard.  

Contemporaneous VA medical examinations must be provided in 
order to fulfill the duty to assist where the available 
evidence is too old to adequately evaluate the current state 
of the condition.  See Olson v. Principi, 3 Vet. App. 480, 
482 (1992).  The veteran has not been afforded a VA spine 
examination since June 1996.  Accordingly, the veteran should 
be scheduled for a VA spine and orthopedic examination, to 
include a medical nexus opinion and X-ray studies, for use in 
the adjudication of his claim on appeal.  

The veteran asserts that he injured his back in a helicopter 
accident.  Service personnel records show that the veteran 
was a helicopter door gunner from December 1969 to June 1970 
while in Vietnam, that he was a crew chief from June 1970, 
and was awarded or authorized the Bronze Star Medal, with V 
device, as well as the Purple Heart Medal, for his service in 
Vietnam.  As a result, if it is determined that the veteran 
had combat in Vietnam, then his account of his in-service 
events-including his back injury--should be presumed 
credible under 38 U.S.C.A § 1154(b) unless there is clear and 
convincing evidence to the contrary; see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The claim should be 
adjudicated with consideration given to this regulation.  

The Board also notes that service medical records for the 
veteran's second period of service, from January 1990 to 
January 1992, are not on file.  In addition, the veteran's 
representative noted in February 2005 that the veteran served 
in the Reserves from 1977 to 1992 and no medical records from 
his Reserve service have been requested.  Copies of all 
service medical records must be requested and obtained.  See 
Goodwin v. Derwinski, 1 Vet. App. 419 (1991); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In closing, a remand by the Board confers on the veteran, as 
a matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with 
final disposition of an appeal and the remand orders have not 
been complied with, the Board, itself, errs in failing to 
ensure compliance. Id.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The RO should issue the veteran a 
VCAA notice letter which complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 regarding a claim for service 
connection for a back disorder, claimed 
as a residual of a back injury.  The RO 
should specifically advise the veteran 
what evidence is needed to substantiate 
his claim, what evidence, if any, VA will 
request on his behalf, and what evidence 
he is expected to provide.  

The RO should invite the veteran to 
submit any and all evidence in his 
possession which is potentially probative 
of his claim on appeal and to identify 
any and all treatment providers, with 
authorizations, so that the VA may 
request copies of all such records.  

2.  The VBA AMC should obtain all 
outstanding VA medical treatment records 
(not psychiatric or mental health notes), 
specifically those dated from September 
2001 to the present.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.  

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

4.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request and obtain copies of the 
veteran's service medical records for his 
active duty from January 1990 through 
January 1992, specifically to include a 
request for copies of his entry and 
separation reports of examinations and 
reports of medical histories.  The RO 
should also request medical records from 
the veteran's service in the Reserves 
from 1977 to 1992.  Copies of the RO's 
written requests and all responses 
received must be maintained in the claims 
file.  

5.  The VBA AMC should arrange for a VA 
spine examination by an examiner who has 
carefully reviewed the veteran's 
documented service and post-service 
medical history, for the purpose of 
ascertaining the current nature and 
etiology of any spinal disorder, to 
include a medical opinion as to whether 
any current back disorder, to include 
arthritis, if shown, is at least as 
likely as not to be the result of a 
disease or injury shown during the 
veteran's military service including an 
injury to the back sustained while the 
veteran served as a helicopter door 
gunner in Vietnam.  The examiner should 
note the complaints of back pain shown in 
the service medical records now available 
and any other relevant complaints or 
findings shown in service records 
obtained in connection with this remand 
order.  (The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations, with specific reference to 
the veteran's service medical records, 
particularly those dated in June 1970, 
September 15 and 20, 1972, November 1974, 
November 1976 and February 1977.  

Any further indicated special studies 
must be conducted, specifically to 
include X-ray studies of the lumbar 
spine.  The opinion expressed must be 
accompanied by a complete rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report to ensure that it is responsive to 
and in complete compliance with the 
directives of this remand and if it is 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim on appeal, to 
include consideration of 38 U.S.C.A. 
§ 1154(b).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim remaining on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
Remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


